Citation Nr: 1755880	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  17-05 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C § 7107(a)(2) (2012).


FINDING OF FACT

Tinnitus was not present in service or until years thereafter and is not etiologically related to active duty service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Analysis

The Veteran contends that his tinnitus is due to noise exposure during active duty service.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

The Veteran's military occupational specialty is documented as basic field artillery, thus in-service noise exposure is conceded.  The question before the Board is whether the Veteran's tinnitus is related to such noise exposure.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)). 


Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as tinnitus, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a). 

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, treatment records do not indicate such a link.  Service treatment records are entirely negative for complaints or treatment related to the Veteran's tinnitus. 

Post-service VA medical center treatment records include the Veteran's complaints of a "shh" sound in his ears since 1973, years after his service.  

In a November 2015 VA examination, a VA examiner determined that tinnitus was at least as likely as not related to hearing loss, which was less likely than not due to service.  The Veteran reported that his tinnitus began in 2000 with a gradual onset.  

In a March 2016 letter from Dr. H.Z. it was noted that the Veteran reported constant bilateral tinnitus since 1973.  Dr. H.Z. stated that the Veteran reported a history of military noise exposure from artillery and weapons for two years in the army and occupational noise exposure from working in the steel drum industry for twenty-eight years.  Dr. H.Z. stated that without thorough review of service treatment records an etiology opinion on the Veteran's tinnitus would be purely speculative.

In an April 2016 statement, the Veteran asserted that he was not provided with hearing protection during service.  The Veteran stated that he disagreed with Dr. H.Z.'s opinion that tinnitus was possibly related to employment as he had a managerial position and was not around noise for long periods of time.  

In a May 2016 letter, Dr. C.W. stated that the Veteran's tinnitus was as likely as not caused by noise exposure in the military.  Dr. C.W. provided no rationale for so finding.

In a January 2017 medical opinion, a VA examiner determined that it was less likely than not that tinnitus was incurred in or caused by service.  The examiner noted that there were no complaints of tinnitus or hearing loss in service treatment records, and the Veteran denied such in his September 1966 report of medical history.  The examiner stated that there was no evidence of significant hearing threshold changes during service and no basis to conclude tinnitus was caused by service.  It was noted that treatment records demonstrated a report of hearing "shh" noises since 1973 and reporting a gradual onset of tinnitus at his November 2015 VA examination.  The examiner cited a medical text on tinnitus entitled "Tinnitus:  Theory & Management" which found that presbycusis (age related hearing loss) was the most prevalent cause of tinnitus.

The examiner noted that there were numerous possible causes of tinnitus and that there was no objective evidence to relate hearing loss and military loss injury.  The examiner further stated that the nexus with military service was far less than a 50/50 probability compared to exposure to hazardous noise in civilian life.

The Board finds that the evidence weighs against the Veteran's claim for service connection.  

Initially, as tinnitus is reported as being observed first in 1973, over a year after separation, it may not be presumed to be due to service.  38 C.F.R. § 3.307, 3.309.

In considering service connection on a direct basis Board has considered the evidence in favor of the Veteran's claim, here the Veteran's lay statements in support of his claim and the finding of Dr. C.W.  

Regarding the Veteran's own statements, the Board acknowledges that the Veteran is competent to testify as to observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  Here, however, the Veteran is shown to have reported observing tinnitus in 1973 and later having first observed it in 2000.  Given these inconsistencies, the Veteran's lay observations are afforded less weight.  Further, the Veteran lacks the medial expertise to determine that his tinnitus is related to his in-service noise exposure as opposed to post-service noise exposure.

In considering the letter from Dr. C.W., this too is afforded little probative weight as Dr. C.W. provides no rationale whatsoever for finding that the Veteran's tinnitus is related to service.  Similarly, the findings of Dr. H.Z. are not probative as Dr. H.Z. was unable to provide a medical opinion free of speculation.

In contrast, the findings of the January 2017 VA examiner are shown to be informed by medical studies and a review of the evidence of record to include service treatment records and post-service treatment records.  As this rationale is the best informed and most thorough, the Board finds it to be the most probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433   (1995).

In sum, the most probative evidence, that of the January 2017 VA examiner, outweighs the evidence in support of the Veteran's claim.  Although the first two elements of service connection are present in this case, the evidence weighs against a nexus between the current disability and service.  The Veteran is not shown to report continuous symptoms since service, his reports of the onset of tinnitus are inconsistent and the only medical evidence in support of his claim lacks any rationale.  In light of the above, the Board finds that the weight of the competent evidence is against a nexus between the current hearing loss and tinnitus and the Veteran's in-service injury.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C. § 5107 (b) (2012).










ORDER


Entitlement to service connection for tinnitus is denied.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


